Citation Nr: 1123682	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for residuals of a left foot injury.

7.  Entitlement to service connection for residuals of a head injury.

8.  Whether new and material evidence has been received to reopen service connection for residuals of a groin injury.

9.  Whether new and material evidence has been received to reopen service connection for sinusitis.

10.  Whether new and material evidence has been received to reopen service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1969 to May 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The reopened claims for service connection for sinusitis, a low back disorder, and groin injury residuals, and the claim for service connection for a left foot disorder, are each addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims decided herein has been accomplished.

2.  A December 1989 RO decision denied service connection for sinusitis, a low back disorder and residuals of a groin injury, finding no current disability and no nexus to service.

3.  The additional evidence received since the December 1989 rating decision is not cumulative or redundant of evidence of record at the time of the prior denials, relates to unestablished facts necessary to substantiate claims for service connection for sinusitis, a low back disorder and residuals of a groin injury, and raises a reasonable possibility of substantiating each claim.

4.  The Veteran did not engage in combat with the enemy during service.  

5.  The Veteran was exposed to loud noise in service.  

6.  The Veteran's hearing loss does not constitute a disability for VA disability compensation purposes.  

7.  The Veteran does not have tinnitus.

8.  The Veteran did not sustain an injury or disease of the endocrine system in service.  

9.  Symptoms of diabetes mellitus were not chronic in service.  

10.  Diabetes mellitus did not become manifest within a year of service separation.

11.  Symptoms of diabetes mellitus have not been continuous since service separation.

12.  The Veteran's current diabetes mellitus is not related to active service.

13.  Service connection is not in effect for diabetes mellitus.  

14.  The Veteran did not sustain a left knee injury or disease in service.

15.  Symptoms of a left knee disorder were not chronic in service.

16.  Left knee arthritis did not become manifest within a year of service separation.

17.  Symptoms of a left knee disorder have not been continuous since service separation.

18.  The Veteran's current left knee disorder is not related to active service.

19.  The Veteran does not have current head injury residuals.


CONCLUSIONS OF LAW

1.  The RO's December 1989 decision, which denied service connection for sinusitis, a low back disability, and residuals of a groin injury, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for sinusitis, a low back disability, and residuals of a groin injury.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  A bilateral hearing loss disability was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Diabetes mellitus was not incurred in or aggravated by service and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  The claim seeking service connection for hypertension as proximately due to or the result of the Veteran's diabetes mellitus lacks legal merit.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).

7.  A left knee disorder was not incurred in or aggravated by service and arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

8.  Head injury residuals were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, regarding the claim for service connection for hypertension on a secondary basis, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Regarding the remaining claims, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim, what subset of the necessary information or evidence, if any, the claimant is to provide, and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The March 2009 letter informed the Veteran of the date and bases of the previous denial of his claims for service connection for sinusitis, a low back disorder and residuals of a groin injury.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claims.  Therefore, the March 2009 letter provided the notice required by the Kent decision.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements and personal hearing testimony.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Veteran was afforded a VA examination as to hearing loss and tinnitus.  This March 2009 examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran with appropriate clinical measures taken.  The resulting findings, diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Although the examiner did not provide a nexus opinion regarding hearing loss or tinnitus, his finding that the Veteran did not have tinnitus, and that hearing loss did not constitute a disability for VA purposes obviated the necessity for such opinions.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to any other claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the Board finds that a VA examination is not necessary in order to decide the remaining claims.  Regarding hypertension, this claim is being considered solely on a secondary basis, as due to diabetes mellitus, and diabetes mellitus is not a service-connected disability. 

In addition, the Veteran's service treatment records are devoid of any complaints or treatment for diabetes mellitus, left knee injury, or head injury.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the endocrine system, left knee, or head, and there is no evidence of other event during service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes mellitus, a left knee disorder, or head injury residuals.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Application to Reopen

The Veteran previously filed a claim for service connection for a sinusitis, a low back disorder, and residuals of a groin injury, and the claim was denied in December 1989, based on the Veteran's failure to report for a VA examination.  The RO treated the current matter as an application to reopen those claims.  The RO did in fact reopen the claims and consider their merits, but did not discuss whether new and material evidence had been received.  Regardless of the RO's actions, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

At the time of the December 1989 rating decision, the medical evidence of record consisted entirely of service treatment records.  The service records showed that the Veteran was treated in for sinusitis, a groin injury, and back pain.  At the time of the December 1989 rating decision, the element of injury in service was established with respect to each claim; however, while there was evidence of record, in the form of the Veteran's assertions, the evidence did not establish a current disability or a nexus to an in-service injury.

As the Veteran did not initiate an appeal of the December 1989 decision (see 38 C.F.R. § 20.200 (2010)), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In July 2007, the Veteran applied to have the previously denied claims for service connection for sinusitis, a low back disorder and residuals of a head injury reopened.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the December 1989 decision includes private treatment reports showing a diagnosis of a groin abscess in October 2000, sinusitis in February 1996, and degenerative changes of the thoracolumbar spine in January 2007.

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 38 C.F.R. § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern similar to this one, where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

As such, the Board considers this evidence new and material as to the claims for service connection for sinusitis, a low back disorder, and residuals of a groin injury; therefore, reopening of those claims is in order.  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, diabetes mellitus, and organic disease of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes initially that, while the Veteran did have active service during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed disabilities are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he was exposed to loud noise in service when checking on staff on the flight line.  As the Veteran's DD Form 214 does indicate that he served in the Air Force as a Personnel Technician, the Veteran's exposure to the sound of aircraft on the flight line is recognized.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).


In this case, service treatment records contain an audiological evaluation at service enlistment with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
-
0
LEFT
5
0
-5
-
0

A March 1975 audiological evaluation reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
5
5
0

An August 1978 audiological evaluation reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
15
10
5
5
5

In January 1981, the Veteran was treated for a trauma to the left ear, with complaint of loss of hearing.  The diagnosis was a ruptured tympanic membrane.


A September 1981 audiological evaluation reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
10
5
5
0

In October 1982, the Veteran was treated for external otitis media.

In August 1986, the Veteran was treated for another rupture of the left tympanic membrane.  

The examination at service separation in 1989 reveals the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
25
30
20
30
15

After service, there is no evidence of treatment for hearing loss until the current claim.  Thus, an organic disease of the nervous system was not manifest to a compensable degree within a year of separation.  

The Veteran was afforded a VA examination in March 2009  The following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
10
5
10
15
20

The average puretone threshold was 6 for the right ear and 13 for the left.  Speech discrimination was 100 percent for each ear.  

As none of the auditory threshold in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, as there are not at least three frequencies 500, 1000, 2000, 3000, or 4000 Hertz in which the auditory thresholds are 26 decibels or greater, and as speech recognition scores are not less than 94 percent, the Veteran's current level of hearing loss does not constitute a disability.

Regarding tinnitus, the Board finds that the weight of the evidence demonstrates that the Veteran does not have tinnitus.  The March 2009 examiner recorded the Veteran's report of occasional ringing, which the Veteran reported would occur only two times per month and was not a problem.  The examiner did not diagnose tinnitus and found that no opinion was necessary as the Veteran's report of his "very brief, rarely occurring ringing in the ears does not meet the medical definition of tinnitus."  

While the Veteran has filed a claim for tinnitus, which at least implies that he believes he has the disorder, he has not provided VA with a description of his symptoms outside his discussion with the March 2009 examiner.  The Board therefore finds that his contentions are consistent with the examiner's findings.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a hearing loss disability and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against each claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Diabetes Mellitus 

The Board notes initially that, while the Veteran served during the Vietnam War, he does not contend, and his service records do not show that he actually served in Vietnam.  Therefore, the presumption of exposure to herbicides afforded to Veterans who served in Vietnam during the Vietnam war is not applicable in this case.  In addition, the Veteran does not contend that he was actually exposed to herbicides.  

The Board finds that the Veteran did not sustain an injury or disease of the endocrine system in service, and that symptoms of diabetes mellitus were not chronic in service.  Service treatment records reveal no complaints, findings, or treatment relating to diabetes mellitus.  Moreover, clinical findings for the endocrine system were normal at every examination conducted during service, including service separation.  At that time, the Veteran reported that he was taking no medications and was in good condition on health.  

The Board finds that symptoms of diabetes mellitus have not been continuous since service separation.  The first indication of elevated blood glucose readings appears in a January 1997 blood test report.  By November 1998, results were noted as being solidly in the diabetic range.  This is approximately 10 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Also significant, the Veteran filed a claim for service connection in August 1989, just after service separation and he did not mention diabetes mellitus at that time.  Thus, he demonstrated that he understood the process for filing a claim for service connection and he availed himself of that process for conditions that he believed to be service-connected.  

As diabetes mellitus did not become manifest to a compensable degree within a year of service separation, service connection is not presumed.  

In addition, the Board finds that the Veteran's current diabetes mellitus is not related to active service.  There is no medical opinion of record that purports to relate diabetes mellitus to service.  While the Board may infer from the filing of a claim for service connection that the Veteran believes his diabetes mellitus is related to service, his opinion in this regard is entirely unexplained.  Most significant, he has not attempted to explain the multi-year gap between service separation and the onset of diabetes.  The Board is more persuaded by the lack of symptomatology in service and for many years after service than by the Veteran's nominal opinion which does not address these factors.  Accordingly, the Board finds that service connection for diabetes mellitus is not warranted.  

Service Connection for Hypertension

The Board notes that a claim for service connection for hypertension was denied by the RO in December 1989.  The Board has considered whether the current claim is in fact a new claim, or whether it should be considered an application to reopen to previously denied and final December 1989 claim.  Here, the Veteran has consistently described his claim as secondary to diabetes mellitus.  He did so on the July 2007 claim, on the notice of disagreement, and on the VA Form 9.  As noted above, the previously denied claim was a direct service connection claim under 38 C.F.R. § 3.303.  Not only did the Veteran not mention secondary causation at the time, he had not yet been diagnosed with diabetes mellitus, and diabetes mellitus was not part of that initial claim.  In a CAVC case where VA had previously denied a claim seeking service connection on a direct basis, a claim for service connection on a secondary basis was found to be a new claim.  Harder v. Brown, 5 Vet. App. 183 (1993).  Accordingly, the Board will address the limited matter of service connection for hypertension as proximately due to or the result of a service-connected disability as a new claim.  Should the Veteran wish to reopen the claim on a direct basis, or on a presumptive basis, he must identify or submit new and material evidence on the claim.

Service connection for diabetes mellitus has been denied elsewhere in this decision.  As service connection is not in effect for diabetes mellitus, there can be no claim for service connection for hypertension on a secondary basis, as proximately due to or the result of a service-connected disability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service Connection for a Left Knee Disorder

The Board finds that the Veteran did not sustain a left knee injury in service.  The Board further finds that symptoms of a left knee disorder were not chronic in service.  Service treatment records show no treatment for a left knee injury.  At service separation, the Veteran was examined and his lower extremities were clinically normal.  

The Board finds that symptoms of a left knee disorder have not been continuous since service separation, and that no current left knee disorder is related to service.  After service, the Veteran was treated in October 2002 for a bowling injury involving his left knee.  It was noted that he bowls professionally, and experienced pain in the left knee after a recent incident where he stopped abruptly because of a sticky lane.  X-rays revealed osteoarthritic degenerative changes between the proximal tibiofibular joint.  The Veteran has offered no specifics as to his claimed left knee disorder, and no description of why he believes it is related to service.  

In summary of the Board's findings for the left knee, there is no injury or disease of the left knee in service, and no post-service treatment until a 2002 bowling injury.  As arthritis of the left knee did not become manifest to a compensable degree within a year of service separation, service connection is not presumed.  There is no medical opinion that relates the current arthritis to service, and the Veteran has not explained his belief that there is such a relationship.  The Board therefore finds that service connection for a left knee disorder is not warranted.  

Service Connection for Residuals of a Head Injury

The Board finds that there are no current head injury residuals.  The post-service treatment records do not document any head injury residuals, and the Veteran has not described any residuals other than filing a claim for residuals of head injury.  

Further, the service treatment records do not show any head injury in service.  When the Veteran filed his initial post-service claim in July 1989, he did not mention a head injury.  Thus, the Board finds that, just as there is no current disability, there is also no injury or disease in service, no chronic symptoms during service, and no continuity of symptomatology after service.  Accordingly, the Board finds that service connection for head injury residuals is not warranted.  


ORDER

New and material evidence having been received, reopening of service connection for sinusitis is granted. 

New and material evidence having been received, reopening of service connection for a low back disability is granted. 

New and material evidence having been received, reopening of service connection for residuals of a groin injury is granted. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a left knee disorder is denied.

Service connection for head injury residuals is denied.


REMAND

Reopened Claims

A remand is required regarding the claims for service connection for sinusitis, a low back disorder, and residuals of a groin injury, to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records reveal that the Veteran was treated for sinusitis in April 1974 and March-April 1976.  There was a questioned diagnosis as to whether the condition was chronic or acute.  At service separation, the Veteran's sinuses were clinically normal.  After service, the Veteran was treated for sinusitis in February 1996.  

The Veteran was treated for pain in the low back and neck following a motor vehicle accident in September 1987.  Persistent muscle spasms were noted.  An x-ray of the thoracic spine showed multiple Schmorl's nodes, but no definitive evidence of compression fracture.  At service separation, the Veteran's spine was clinically normal.  After service, the Veteran was noted as having degenerative changes of the thoracolumbar spine as shown on x-rays in January 2007.  

The Veteran was treated for a groin strain in June 1988 after attempting to get up on water skis.  An August 1988 treatment report reveals that the strain was recurrent.  At service separation, the lower extremities were clinically normal.  After service, the Veteran was treated for a groin pain in October 2000, which was attributed to an abscess.  

The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of a current low back disorder, sinusitis, or residuals of a groin injury, to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed sinusitis, low back disorder, and groin pain and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of sinusitis, low back injury, and groin injury in service, and the current diagnoses, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current sinusitis, low back disorder, and/or groin injury residuals are causally related to active service.  

Service Connection for Left Foot Injury

Service treatment records show that an x-ray of the left heel in August 1980 revealed calcaneal spurs.  The Veteran was treated for left foot pain in August 1981 with an x-ray report indicating a fracture of the sesamoid as well as plantar spurs.  It was also noted that the Veteran had stepped on glass seven months prior, and all of the glass could not be removed.  

After service, there is no treatment for the left foot until February 1994.  The Veteran was treated for pain in the exact location of the piece of glass from 13 years prior.  The Veteran was advised of the options including exploratory surgery, or padding around the area to relieve the pressure.  

Thus the evidence suggests that the Veteran has a current left foot disability, in the form of embedded glass and/or heel spurs that may be related to an injury in service.  The Board finds that a VA examination with medical nexus opinion is required to determine whether a current left foot disorder is causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed sinusitis, low back injury, left foot injury, and groin injury residuals, if any.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of pertinent symptoms in service.  For the purposes of the examination, the Veteran's service treatment records document treatment for sinusitis, a low back injury, a left heel spur as well as embedded glass in the left foot, and a groin strain.  

The VA examiner is asked to provide all current diagnoses associated with the Veteran's reported symptomatology.  

With regard to each diagnosis, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the diagnosed disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for sinusitis, a low back disorder, a left foot injury, and groin injury residuals should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


